Citation Nr: 1314028	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  10-42 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1957 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a bilateral foot disorder.  The Veteran timely appealed that decision.

This case was initially before the Board in January 2011 and January 2013, which time it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In the previous remand in January 2013, the Board asked for an addendum opinion; such an addendum opinion was obtained in February 2013.  The Board, however, has some additional questions at this time, and apologizes for the need for clarification.

First, the Board notes that the Veteran's service treatment records are unavailable at this time.  In cases where service medical records are unavailable, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

In light of this fact, the Board finds that the Veteran's feet are sound on entrance into service in April 1957, by resolving doubt in his favor.  See 38 U.S.C.A. § 1111 (West 2002).  Specifically, the Board notes that without having the April 1957 enlistment examination to review, such soundness must accrue to the Veteran in this case.

Moreover, the Board notes that it does not appear that definitively the Board can state both that clearly and unmistakably the Veteran's bilateral foot disabilities pre-existed service and were not aggravated by service.  The Board notes that even if the Board were to find pre-existence, the fact remains that the Veteran was separated from service on a medical basis because of his foot disorder after 6 years in service and at least one retention examination.  Thus, it cannot be said that such disorders were not clearly and unmistakably aggravated by service, if such are found to be pre-existing service.  Therefore, the Board must find soundness-therefore the issue is one of service connection and not aggravation in this case.

However, the Board notes that the Veteran's bilateral Morton's foot noted in the May 1963 medical board examination of record may be congenital in nature, given the nature of that disorder; in such cases, things of a congenital nature must necessarily pre-exist service.  

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2012).  A defect is a structural or inherent abnormality or condition which is more or less stationary in nature.  VAOPGCPREC 82-90 (1990).  A disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  Id.  

Service connection may be granted for diseases of congenital, developmental, or familial origin, but not for defects, unless such defect was subject to superimposed disease or injury during military service.  Id.  Such a disease, by its very nature, preexists a claimant's military service, and typically, entitlement to service connection turns on the question of whether manifestations of the disease in service constituted "aggravation" of the condition.  Id.

In this case, the Board notes that the Veteran had bilateral Morton's foot diagnosed in service, and that condition may or may not be a congenital condition.  Additionally, the Veteran suffered a "march fracture," which would be a super-imposed injury in this case.  The Veteran also has diagnoses of a bilateral hammertoe disorder with hallux valgus and degenerative joint disease of the bilateral feet, which may potentially be super-imposed diseases/disorders in this case.  Clarification is needed with regard to these issues in order to resolve the bilateral Morton's foot issue.  

The Board additionally notes that the examiner's opinions with regard to the other bilateral foot disorders are unclear, particularly given the finding of soundness at this time.  

Thus, the Board finds that an addendum opinion is necessary in this case which addresses whether the Veteran currently has Morton's foot, and if so, whether such is congenital or not and the subsequent necessary opinions which flow from that question; and, whether of the Veteran's other current diagnosed bilateral foot disorders are due to service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Furnish the Veteran's claims file to the February 2013 VA examiner in order to provide an addendum to the January 2011 and February 2013 VA examination report and subsequent addendum.  The examiner should specifically state in his addendum that the entire claims file has been reviewed, including this REMAND order as well as his previous VA examination report and addendum.

After review of the claims file, the examiner should specifically address the following:

The examiner is to find as conclusive fact that the Veteran's bilateral feet were sound on entrance into service in April 1957, with the exception of any congenital deformities which may or may not have existed at that time, as will be discussed below.

(a) The examiner should explicitly list the Veteran's currently diagnosed bilateral foot conditions, to include bilateral hammertoe deformity with mild bilateral hallux valgus, history of amputation of left third toe; and, bilateral degenerative joint disease of the feet.  

The examiner is asked to specifically state whether the Veteran currently is diagnosed with bilateral Morton's foot, decompensated (short 1st metatarsal).

If the Veteran is not currently diagnosed with bilateral Morton's foot, the examiner can skip to question (f).

(b) If the Veteran is currently diagnosed with bilateral Morton's foot, the examiner must opine whether such is a congenital defect, a congenital disease, or neither?  The examiner should discuss the rationale for such opinion in detail.  



If such is a congenital defect, the examiner should skip to question (c); a congenital disease, skip to (d); or, if it is neither, skip to (e).

(c) If the Veteran's bilateral Morton's foot is found to be a congenital defect, the examiner should opine whether the Veteran's other currently diagnosed disorders (degenerative joint disease and hammertoe deformity with mild hallux valgus) are super-imposed diseases/disorders which occurred during military service?  

The examiner should then state whether the Veteran's bilateral Morton's foot was aggravated (i.e., permanently worsened beyond the normal progression of that disease) by any super-imposed disease/disorder found above, or by the super-imposed march fracture injury noted in the May 1963 records.

The examiner must also question (f).

(d) If the Veteran's bilateral Morton's foot is found to be a congenital disease, the examiner must opine whether the Veteran's bilateral Morton's foot was aggravated (i.e., was permanently worsened beyond the normal progression of that disease) by the Veteran's service.  

In so discussing, the examiner should specifically discuss the medical board findings and conclusions, as well as the existence of the callosities during service which would seem to refute those findings and conclusions.

The examiner must also answer question (f).

(e) If the Veteran's bilateral Morton's foot is found to be neither a congenital defect nor disease, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that such is due to military service.

The examiner is reminded that he should take as conclusive fact that the Veteran's feet were sound on entrance into military service in April 1957.

The examiner must also answer question (f).

(f) Regardless of the answers to any of the above, the examiner is asked to opine whether any other noted bilateral foot disorders found in the record, to include bilateral hammertoe deformities with mild hallux valgus and bilateral degenerative joint disease of the feet, are more likely, less likely or at least as likely as not due to military service, to include the noted march fracture in service.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  

If the January 2011/February 2012 VA examiner is unavailable to respond, a comparably qualified examiner can render an addendum which addresses the above.  

If the January 2011/February 2012 VA examiner or any subsequent examiner cannot opine to the above without examination of the Veteran, particularly question (a) with regards to current diagnosis of bilateral Morton's foot, the Veteran should be afforded an examination.

2.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a bilateral foot disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

